I congratulate
you, Sir, on your presidency and know well that we are
in excellent hands. I should also like to pay tribute to
Mr. Julian Hunte for his excellent stewardship of the
fifty-eighth session of the General Assembly.
We are enthusiastic at the forthcoming 10-year
review of the Barbados Programme of Action. We see
it as an extension and implementation of the
4

commitments agreed to in the Johannesburg Plan of
Implementation and, in particular, in its chapter VII.
Whilst the developmental path to Mauritius in January
2005 has been fraught with its own challenges, it is
critical to small island developing States that the
impetus for that important global review not be lost in
its own rhetoric. It is paramount that the outcomes
from Mauritius be refined and focused on translating
the oft-quoted special case of small island developing
States into firm and timely support and global
implementation. As such, participation by all member
States in the forthcoming preparatory process and in
the International Meeting in Mauritius is essential to
realizing our development aspirations.
The geographical makeup of small island States
puts some of our islands at a disadvantage. That is
because economic development has focused on larger
islands with large populations, which thereby enjoy a
higher per capita income than do other islands of the
country. That is true of Tonga, where the main focus of
development has been devoted to the larger islands of
the three main island groups, but within each of those
three groups other islands need further economic
development. Three remote islands to the north, known
as the Niuas, are disadvantaged by the tyranny of
distance and are in fact in closer proximity to Samoa
than they are to our own capital. The outlying islands
of the Vava’u and Ha’apai groups are less developed
than their main islands, while `Eua to the south-east of
Tongatapu has potential but needs targeted inputs.
Though we have designated core donors to those
islands, their further development will need additional
or new resources. So I hope that, in the review of the
Barbados Programme of Action, some thought is given
to the lot of those living on these disadvantaged
islands.
As a developing ocean State, we are vigilant
about progress in ocean affairs and law of the sea
issues. We consider the valuable contribution made by
the meeting of States parties to the Convention on the
Law of the Sea and its subsidiary bodies — in
particular, the achievements of the International
Seabed Authority, to whose mandate a research
function should be added, and the work of the
Commission on the Limits of the Continental Shelf —
worthy of mention. Together with the important role of
the United Nations Open-ended Informal Consultative
Process, this sets a firm and practical platform for our
work during this session.
I am happy to note that the third informal meeting
of States parties to the United Nations Fish Stocks
Agreement has seen firm commitments by certain
States Parties to enable the implementation and
concrete operation of elements of part VII of the
Agreement with special emphasis on and relevance to
small island developing States. We continue to
encourage other member States to become parties to
the Agreement.
We are particularly pleased that the Convention
for the Conservation and Management of Highly
Migratory Fish Stocks in the Western and Central
Pacific Ocean entered into force earlier this year. We
consider that special milestone worthy of note in the
Assembly’s work.
Wanton acts of terrorism continue to test our
fortitude as members of the international community.
We must remain collectively resolute in our resolve to
prevent and vigorously combat the proponents of that
evil, and we must be innovative and versatile in our
pursuit of meaningful countermeasures and lasting
solutions.
We continue to strongly support the work of the
Counter-Terrorism Committee and applaud the recent
revitalization of it and its work. Security Council
resolution 1373 (2001) remains the basis of domestic
measures implemented by my Government, including
the submission of country and, where appropriate,
regional reports. It is useful to identify areas where
financial and technical assistance is necessary to
enable stronger compliance by all States in meeting
their international obligations.
After eight years of negotiations, Tonga’s
accession to the World Trade Organization (WTO) is in
the final stages. Bilateral market access agreements on
goods and services have been concluded with
Australia, Canada, the European Union, Japan, New
Zealand and Panama. Agreement with the United
States is outstanding, as it has requested that we accede
to the Chemical Harmonization Agreement and the
Information Technology Agreement. Although this is
an additional burden on us, we do understand that the
United States is requesting the same commitments
from every acceding country. The working group
report has been discussed at informal working parties
and so gives rise to cautious optimism that we could
conclude the process before the 2005 ministerial
meeting.
5

Tonga needs the understanding and the support of
all WTO members as we seek commitments
commensurate with the size of our economy and the
stage of our development. To be sure, Tonga is not
seeking greater market access, but desires security for
its trade under a rule-based, multilateral trading
system.
Tonga adheres strictly to the “one China” policy
and recognizes that Taiwan is an inalienable part of
China. We welcome the shared principle of non-
interference in each other’s internal affairs and, as
such, we consider that delicate and sensitive issues are
best dealt with in an across-the-Strait dialogue rather
than at international forums.
We welcome the expanding cooperation with
China and recognize that its huge market provides a
range of commercial, financial and trade possibilities
for us and, to that end, Tonga has adopted a “look east”
policy. To give effect to its interests in China, Tonga
will soon establish a diplomatic presence in Beijing to
explore those interests further.
For a decade now, we have exported our squash
produce to Japan and, more recently, we have been
exporting specially cultivated seaweed to its markets. It
is timely that we now explore further forms of
cooperation with Japan in the field of fisheries, trade in
other produce, financial and investment possibilities, as
well as education and training. To pursue those
interests, we are giving thought to a possible presence
in Tokyo, although such an undertaking will be
determined by available financial resources. The policy
does not supplant the long-existing warm ties of
friendship we enjoy with Australia, New Zealand,
France and the United States in the Pacific region, as
those friendly ties and a broad range of cooperation are
firmly rooted in our policy.
My Government has approved the fourth
deployment later in the year of police officers to the
Regional Assistance Mission to the Solomon Islands
(RAMSI). Also, approval has been given for the
deployment of the third contingent of defence
personnel for 2005, in concert with the agreed rotation
formula under RAMSI.
We all look forward to the report of the High-
Level Panel. Judging from the makeup of the Panel and
its formidable credentials, I should think the report and
recommendations will set the tone for the constructive
engagement of the General Assembly.
The membership of the Security Council ought to
be expanded in both the permanent and non-permanent
categories in accordance with the realities of the day
and perceptions of tomorrow. We believe that Japan
should be a permanent member and that there should
be a permanent seat for Africa and another for Latin
America.
Five years ago, Tonga was admitted to
membership of the United Nations and has since
actively participated in United Nations activities. It is
now giving favourable consideration to contributing to
the United Nations peacekeeping efforts. Consequently,
arrangements for our participation will be discussed
further with the United Nations. The scope of our
deployment will be fashioned by our available
manpower and financial capacity.
Although violence renders an enduring peace
elusive, we continue to harbour hopes that a lasting
peace can soon be concluded so that a Palestinian State
can be established, living side by side with the State of
Israel in internationally recognized borders and in
peace and security.
Our development has been made possible through
domestic resources and also through bilateral and
multilateral programmes of assistance, all of which
have been highly appreciated. Our major donor
partners have been Australia, China, the European
Union — with some members providing additional
assistance — Japan and New Zealand. The United
States provides assistance through its fisheries treaty
with the Pacific region and through other avenues. In
recent times, India, Indonesia, Singapore and Malaysia
have provided technical assistance. The United Nations
Development Programme, the Global Environment
Facility, the United Nations Environment Programme,
the Joint United Nations Programme on HIV/AIDS, the
World Health Organization, the United Nations
Educational, Scientific and Cultural Organization, the
Global Fund, the World Bank and other financial
institutions have provided various forms of assistance
and technical expertise. Much of the technical
assistance is channelled to combating diabetes and
tuberculosis and preventing the spread of the
HIV/AIDS. Other assistance has been directed at
meeting our Millennium Development Goals and to
small community programmes and projects.